Case 1:19-cv-00742-LPS Document 600 Filed 03/06/20 Page 1 of 2 PageID #: 40831




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE

 CIRBA INC. (d/b/a DENSIFY)                             Civil Action No. 1:19-cv-00742-LPS
 and CIRBA IP, INC.,

                           Plaintiffs,

           v.

 VMWARE, INC.,

                           Defendant.


    PLAINTIFFS’ NOTICE OF INTENT TO FILE MOTION TO REDACT TRANSCRIPT

          Pursuant to Rule 5.2 of the Federal Rules of Civil Procedure and this Court’s policy on the

electronic availability of transcripts of court proceedings, Plaintiffs/Counter-Defendants Cirba Inc.

(d/b/a Densify) and Cirba IP, Inc., (“Densify”), by and through its undersigned counsel, hereby

gives notice of its intent to redact portions of the transcripts from trial held from January 13, 2020

through January 24, 2020 (D.1. 587, 589, 590, 591, 592, 593, and 595) in the above-captioned

action.




                                                   1
Case 1:19-cv-00742-LPS Document 600 Filed 03/06/20 Page 2 of 2 PageID #: 40832



 Dated: March 6, 2020                           /s/ Kenneth L. Dorsney
                                             Kenneth L. Dorsney (#3726)
 Sarah O. Jorgensen (pro hac vice)           kdorsney@morrisjames.com
 sjorgensen@reichmanjorgensen.com            Morris James LLP
 Reichman Jorgensen LLP                      500 Delaware Avenue, Suite 1500
 1201 West Peachtree, Suite 2300             Wilmington, DE 19801
 Atlanta, GA 30309                           Telephone: (302) 888-6800
 Telephone: (404) 609-1040
 Telecopier: (650) 623-1449                  Courtland L. Reichman (pro hac vice)
                                             creichman@reichmanjorgensen.com
 Christine E. Lehman (pro hac vice)          Shawna Ballard (pro hac vice)
 clehman@reichmanjorgensen.com               sballard@reichmanjorgsensen.com
 Reichman Jorgensen LLP                      Jennifer P. Estremera (pro hac vice)
 818 Connecticut Ave NW, Suite 850           jestremera@reichmanjorgensen.com
 Washington, DC 20006                        Michael G. Flanigan (pro hac vice)
 Telephone: (202) 894-7310                   mflanigan@reichmanjorgensen.com
 Telecopier: (650) 623-1449                  Joachim B. Steinberg (pro hac vice)
                                             jsteinberg@reichmanjorgensen.com
 Khue V. Hoang (pro hac vice)                Kate Falkenstien (pro hac vice)
 khoang@reichmanjorgensen.com                kfalkenstien@reichmanjorgensen.com
 Jaime Cardenas-Navia (pro hac vice)         Ariel C. Green (pro hac vice)
 jcardenas-navia@reichmanjorgensen.com       agreen@reichmanjorgensen.com
 Wesley L. White (pro hac vice)              Reichman Jorgensen LLP
 wwhite@reichmanjorgensen.com                100 Marine Parkway, Suite 300
 Rahul Sarkar (pro hac vice)                 Redwood Shores, California 94065
 rsarkar@reichmanjorgensen.com               Telephone: (650) 623-1401
 Reichman Jorgensen LLP                      Telecopier: (650) 623-1449
 100 Park Avenue, Suite 1600
 New York, NY 10017
 Telephone: (212) 381-1965                   Gary J. Toman (pro hac vice)
 Telecopier: (650) 623-1449                  Gtoman@wwhgd.com
                                             Weinberg Wheeler Hudgins Gunn & Dial
 Peter J. Ayers (pro hac vice)               3344 Peachtree Road NE, Suite 2400
 peter@ayersiplaw.com                        Atlanta, GA 30326
 Law Office of Peter J. Ayers, PLLC          Telephone: (404) 876-2700
 220 Bowman Avenue                           Telecopier: (404) 875-9433
 Austin, TX 78703
 Telephone: (512) 771-3070                   ATTORNEYS FOR CIRBA INC.
                                             (D/B/A DENSIFY) AND CIRBA IP, INC.




                                         2
